Exhibit 10.2 2013 Diversified Restaurant Holdings, Inc. Short-Term Incentive Program Short-term Incentive Program  Designed to support the business objectives of profitable growth through a combination of new store openings, same store sales growth, cost savings, and key strategic initiatives. Corporate Financial Name Title 2013 Target Bonus (80% CEO and CFO and 70% all Others) $ of Bonus at Target Associated with: % of Salary $ Corporate EBITDA Same Store Sales Growth (Bagger Daves) Same Store Sales Growth (Buffalo Wild Wings) Strategic / Individual Corporate EBITDA Same Store Sales Growth (Bagger Daves) Same Store Sales Growth (Buffalo Wild Wings) Strategic / Individual Michael Ansley Chairman, President, & CEO 60% $129,000 70% 5% 5% 20% $90,300 $6,450 $6,450 $25,800 David Burke CFO & Treasurer 40% $80,000 70% 5% 5% 20% $56,000 $4,000 $4,000 $16,000 Jason Curtis COO 40% $74,000 60% 5% 5% 30% $44,400 $3,700 $3,700 $22,200 Ioana Ben-Ezra Chief Compliance Officer and Controller 30% $36,000 60% 5% 5% 30% $21,600 $1,800 $1,800 $10,800 Lupita Distaso VP of Purchasing 20% $23,000 60% 5% 5% 30% $13,800 $1,150 $1,150 $6,900 Rebecca Raver VP of Marketing 20% $23,000 60% 5% 5% 30% $13,800 $1,150 $1,150 $6,900 Amy Kuschel Director of HR 10% $6,500 60% 5% 5% 30% $3,900 $325 $325 $1,950 Total $371,500 $243,800 $18,575 $18,575 $90,550 2013 Financial Metrics: Threshold Target Maximum Payout (as a %of Target) 50% 100% 150% Corporate EBITDA $12,000,000 $15,000,000 $18,000,000 Same Store Sales Growth (Bagger Daves) 3% 4% 6% Same Store Sales Growth (Buffalo Wild Wings) 1.5% 2% 3% Straight-line interpolation will be used to calculate actual bonus earned for 2013, such that any performance below Threshold will result in a payout of 0% for the metric and all amounts will be capped at 150% of target. Strategic/Individual Goals will consist of 3-5 specific and measureable objectives where possible. Committee and management evaluation of achievement of goals will be used to develop final award for this component of the incentive program.
